DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 recites that the fabric panel is constructed of satin, and the fabric panel is constructed of silk.  The specification does not disclose the use of both satin AND silk.  The specification, in paragraph 0017, discloses the use of satin or silk. Since the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the left-strap” and “the right-strap” without proper antecedent basis. This renders the claim indefinite because it is not clear what straps are being referred to. The structure/placement of these straps is unclear, as the straps were not previously set forth.
	Claim 10 is indefinite in reciting that the fabric panel is constructed of satin, and the fabric panel is constructed of silk. It is unclear in what manner the satin and silk are combined to form the fabric panel. This structure is not disclosed in the specification and the structure implied by the recitation of these two materials both forming the fabric panel is not clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tussey (US 2019/0037944).
Tussey discloses a headwrap as in claim 1, comprising: a fabric panel (the fabric of headwrap 10; Fig. 1 and paragraphs 0031-0033 and 0139) having a head covering (14), a crown (15) circumscribing the head covering (see Fig. 1, paras. 0141 and 0144), and a tapered tail (16/17) extending from the crown (15) (see Fig. 1), the tapered tail defining an interior volume (within pouch 17) able to cover and contain hair; a loop (43”; Fig. 1 and para. 0155) affixed to a terminus of the tapered tail 17 (see Figs. 1 and 2a); and a button (19) affixed to the fabric panel opposite the tapered tail (see button 19 at the top of the top section 14 as shown in Fig. 1; para. 0150).
Regarding claim 2, Tussey discloses a left-strap (left tie 30; Fig. 1) affixed to the tapered tail (16/17); and a right-strap (right tie 30) affixed to the tapered tail (16/17) (see 
Regarding claim 3, see embodiment of Fig. 7, wherein the left tie 30 forms a left sleeve, and the right tie 30 forms a right sleeve, such that a left-strap (formed by foam 32) may be passed through the left-sleeve (the left strip of foam 32 forms a left strap within left sleeve 30) and a right-strap (formed by foam 32) may be passed through the right-sleeve (the right strip of foam 32 forms a right strap within right sleeve 30) [0159].  That is, with respect to claim 3, the ties 30 in Fig. 7 form the claimed left and right sleeves, and the foam strip 32 forms left and right straps as broadly recited in claim 3.  
Regarding claim 4, the tapered tail is bisected by a crease (the tail is bisected by a crease when the tail is bent, folded, and/or twisted during use; see certain manner of use of the headwear shown e.g. in Figs. 12h-j, 13b-c, 14b-f, 24a, 26b, and 31a).
Regarding claim 6 Tussey discloses that the fabric panel is constructed of satin [0033, 0135].
Regarding claim 7 Tussey discloses that the fabric panel is constructed of silk [0031, 0033, 0135].
Regarding claim 8, it is noted that the top section 14 may be interpreted as forming the claimed crown, with perimeter rim 15 forming the claimed head covering in claim 1.  That is, with respect to claim 1, the headwrap of Tussey comprises a fabric panel (the fabric of headwrap 10) having a head covering (15), a crown (14) .

Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmer et al (US 2017/0027262).
Palmer et al disclose a headwrap (100) as in claim 1, comprising: a fabric panel (113; Fig. 1 and para. 0022) having a head covering (the portion of tube 113 which overlies the top of the wearer’s head; Fig. 2C), a crown (band 102) circumscribing the head covering (see Figs. 1 and 2B; para. 0022), and a tapered tail (the distal or tail end of tube 113; see Fig. 2A) extending from the crown (see Fig. 2C), the tapered tail defining an interior volume (see Figs. 1 and 2C) able to cover and contain hair [0022-0024]; a loop (formed at the end of drawcords 110; see Fig. 1) affixed to a terminus of the tapered tail (Fig. 1); and a button (105) affixed to the fabric panel opposite the tapered tail (Fig. 1; para. 0022).  Palmer discloses that the securing device (105) may be a button (see e.g. claim 18 of Palmer) and the cooperating fastening member 112 would be a loop to engage the button [0022, 0026].  

Regarding claim 8, the button (105) is affixed to the crown (at 104); see Fig. 1 and para. 0022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tussey (US 2019/0037944) in view of Lunsford (US 9,138,025).
Tussey discloses a headwrap as in claim 1, including a “crown” formed by section 15, and having a section 14 forming the recited “head covering”. Tussey does not specifically disclose that the crown 15 is formed by folding over material and stitching the material, as in claims 5 and 9, however a similar structure is illustrated in Fig. 1 of Tussey.  Lunsford disclose a head wrap having a band portion 103 which forms a section comparable to the “crown” of the claimed invention and the “crown” 15 of Tussey (see Figs. 1 and 2 of Lunsford). Lunsford discloses that the crown (band 103) is formed by folding over the fabric along fold line 113 (see Fig. 1) and stitching (see Figs. 1 and 5A; col. 3, lines 44-52). As to claim 5, Lunsford discloses the crown (band 103) is defined by a periphery fold (113) of the fabric panel which is laid flat against the head .
	
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al (US 2017/0027262) in view of Lunsford (US 9,138,025).
Palmer et al disclose a headwrap as in claim 1, including a “crown” formed by band 102, and having a head covering portion of 113 forming the recited “head covering” (Fig. 2B). Palmer appears to show that the crown is formed by a folded over portion of fabric as seen in the insert in Fig. 1 (para. 0022 discloses that the inset shows a close-up of the headband 102).  Palmer does not specifically disclose that the crown 15 is formed by folding over material and stitching the material, as in claims 5 and 9.   
Lunsford disclose a head wrap having a band portion 103 which forms a section comparable to the “crown” of the claimed invention and the “crown” 102 of Palmer (see .

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose headwrap structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732